Wright, J.,
dissenting. I would affirm the decision of the court of appeals. The majority incorrectly concludes that there were genuine issues of material fact that justified the trial court’s denial of Continental’s motion for summary judgment. In determining whether a denial of summary judgment is proper, we must review the record before the trial court at the time Continental moved for summary judgment. Civ.R. 56(C). If the record at the time of the motion for summary judgment does not contain evidence creating a genuine issue of material fact, denial of summary judgment is improper. Wing v. Anchor Media, Ltd. of *161Texas (1991), 59 Ohio St.3d 108, 570 N.E.2d 1095. In this case, the record contained no evidence' that Sonner had permission to use the van for personal purposes and did contain evidence that his use of the van constituted a gross deviation from the scope of permission initially granted by Whittington. Consequently, the record did not raise a genuine issue of material fact and denial of summary judgment was improper.
The holding of the majority creates a new rule that appellate review of a denial of summary judgment is precluded once the case has gone to trial. This rule is in outright conflict with our decision in Balson v. Dodds (1980), 62 Ohio St.2d 287, 16 O.O.3d 329, 405 N.E.2d 293, paragraph one of the syllabus, where we held that “[a] trial court’s denial of a motion for summary judgment is reviewable on appeal by the movant from a subsequent adverse final judgment.” The court in that case reasoned that if the denial of a motion for summary judgment is nonreviewable when the cause has subsequently gone to trial, the appellant “would be required to choose either trial on the merits without preserving for appellate review the trial court’s alleged error on summary judgment or immediate appellate review of the trial court’s alleged error on summary judgment without preserving [the] right to trial on the merits.” (Emphasis sic.) Id. at 289, 16 O.O.3d at 330, 405 N.E.2d at 295. The court concluded that such a scheme would “inhibit effective and consistent appellate court scrutiny of trial court compliance with pre-trial procedure. To avoid such difficulties, appellant -should be permitted to try [the] case on the merits and still preserve for appellate review the trial court’s alleged error on summary judgment.” Id. at 289, 16 O.O.3d at 331, 405 N.E.2d at 295. This is rock solid law and should not be tampered with.
. The majority states, “[w]e recognize that our decision today might be cited as having some impact on the case of Balson v. Dodds.” (Emphasis added.) The holding of the majority has more than “some impact” on Balsón. It overrules the holding in its entirety, thereby confronting head-on the problem created by precluding review of the denial of summary judgment — inhibiting effective and consistent appellate court scrutiny of trial court compliance with pretrial procedure.
The majority states that under Civ.R. 61, even if the trial court erred in denying Continental’s motion for summary judgment, that error did not rise to the level of reversible error because the ensuing trial supported a judgment in favor of the defendants. Such reasoning flies in the face of the policy announced in Balson, supra. The ruling of the trial court could not be considered “harmless error” as proposed by the majority because the court’s error greatly affected the substantial rights of the parties. The majority is essentially rewriting a contract between the parties by extending coverage far beyond the contemplation of the parties when they formed the contract.
*162Whittington could not have been more clear when he gave Sonner instructions concerning the use of the company van. He told Sonner to take the other workers to their homes, and then to “take [the van] home and leave it there and pick the guys up tomorrow morning and go to the farm.” After Sonner took the co-workers to their homes, he drove the company van to a friend’s home. While . at his friend’s home, Sonner, who was only eighteen years old at the time, drank five beers in less than two hours. After drinking the beers, Sonner decided to drive his friends to Piqua, Ohio. Although Sonner was aware of the fact that company policy prohibited the use of alcohol in its vans, Sonner permitted his friends to bring beer in the van with them. This is clearly a “frolic and detour” if I ever saw one.
Sonner admitted in his deposition that his use of the van on the night of the accident exceeded the permission given to him by Whittington. He also admitted that he was not authorized to drive the van for personal use, and that this personal use had absolutely nothing to do with his employment at Whittington Produce.7 When he testified at trial, Sonner changed his statement to better comport with the defendants’ position. This testimony was not part of the record at the time Continental moved for summary judgment and therefore cannot be considered when reviewing the merits of the motion. Even though he changed some of his testimony at trial, Sonner still admitted that the use of the van on the night of the accident was personal, that he was not using the van for any reason for which Whittington had given him permission, and that he did not have permission to drive the van for personal purposes.
*163The issue before the trial court was whether Sonner was an “insured” under the insurance policy provided to Whittington Produce by Continental Insurance. “Insured” is defined in the policy as follows:
“a. You [Whittington Produce] for any covered ‘auto’.
“b. Anyone else while using with your permission a covered ‘auto’ * * (Emphasis added.)
It is clear from his deposition that Sonner did not have the permission of Whittington to use the company van for personal reasons and that his use of the van at the time of the accident greatly exceeded the scope of permission, whether express or implied, granted by Whittington. Furthermore, there is no indication from the depositions of Thomas Sonner, Lewis Hawes, or Terry Whittington that Sean Sonner had permission, express or implied, to use the company van for personal purposes or that there was a company policy, express or implied, which permitted the personal use of company vehicles. Accordingly, no genuine issue of material fact existed that could justify the denial of summary judgment in favor of Continental.
The majority professes that it has declined the invitation of appellants and amicus to adopt the “initial permission” rule, which we rejected in Gulla v. Reynolds (1949), 151 Ohio St. 147, 39 O.O. 2, 85 N.E.2d 116, and its progeny. However, by refusing to view Sonner’s irresponsible actions as anything but a gross deviation, the majority seems to be applying the initial permission rule. The reason we rejected this rule was because it “obviously lends itself to gross abuse by an unscrupulous individual who, in violation of his express instructions, might retain possession of the automobile indefinitely and operate it over unlimited territory with the insurance still in effect.” Id. at 154, 39 O.O. at 5, 85 N.E.2d at 120. This is precisely what Sean Sonner did when he disregarded the express instructions of his employer by picking up some friends, drinking alcoholic beverages, and driving miles away from his home. Because Whittington did not explicitly state “do not get drunk and drive your friends around town,” the majority feels he is deemed to have given implied permission for Sonner to do just that. This simply does not follow. How the majority can view Sonner’s actions as anything but a gross deviation from the scope of permission granted astounds me. The more the majority tries to explain it, the less one can understand it.
For the above-mentioned reasons, I respectfully dissent.

. At his deposition, Sonner testified as follows:
“Q: At the time you had the accident on July 5, 1989 were you using the van for any reason associated with your work at Whittington Produce?
“A: No.
“Q: Were you using the van for any reason that Terry Whittington had given you permission to use the van?
“A: No.
“Q: At the time of the accident on July 5, 1989 did you realize you were exceeding the scope of the permission Mr. Whittington had given you?
“A: Yeah.”
Sonner further testified as follows:
“Q: Those verbal instructions were to drop the guys off, leave the van at your house and to pick them up the next morning, is that right?
“A: Yeah.
“Q: Did Mr. Whittington ever authorize your use of the van for personal use?
“A: No. .
“Q: And your use of the van on the evening of July 5, 1989 was for personal use?
“A Yes.
“Q: It had nothing to do with your employment at Whittington Produce?
“A: Nope.”